                    Case 6:17-ap-00043-KSJ               Doc 156    Filed 12/22/20      Page 1 of 2

[6APNOT01A] [Adversary Notice to Appllant of Responsibilities]


                                       UNITED STATES BANKRUPTCY COURT
                                          MIDDLE DISTRICT OF FLORIDA
                                               ORLANDO DIVISION



In re:                                                   Case No. 6:16−bk−07815−KSJ
                                                         Chapter 7
Orlando Cruz


________Debtor(s)________/

Jessica Doiron




           Plaintiff(s)


vs.                                                      Adv. Pro. No. 6:17−ap−00043−KSJ


Orlando Cruz




________Defendant(s)________/


                                   NOTICE TO APPELLANT OF RESPONSIBILITIES




    NOTICE IS GIVEN TO THE APPELLANT that the Appellant shall, within 14 days of the date the appeal was
filed, file with the Clerk of the United States Bankruptcy Court the following:

   1. Designation of the items to be included in the record on appeal and serve a copy upon the appellee;

   2. Statement of the issues to be presented and serve a copy upon the appellee; and

    3. Written request for the transcript and deliver a copy to the court reporter where the record designation includes
a transcript of any proceeding or a part thereof.



                                                 FOR THE COURT
                                                 Sheryl L. Loesch, Clerk of Court
                                                 George C. Young Federal Courthouse
                                                 400 West Washington Street
                                                 Suite 5100
                                                 Orlando, FL 32801
         A. Bonilla,
         Deputy Clerk
Case 6:17-ap-00043-KSJ   Doc 156   Filed 12/22/20   Page 2 of 2
